Exhibit (h) [ FORM OF DEALER MANAGER AGREEMENT ] DEALER MANAGER AGREEMENT KEATING CAPITAL, INC. Up to 10,000,000 Shares of Common Stock, $0.001 par value per share [], Andrews Securities, LLC 5251 DTC Parkway, Suite 1090 Greenwood Village, CO80111 Ladies and Gentlemen: Keating Capital, Inc., a Maryland corporation (the “Company”), has registered for public sale (the “Offering”) a maximum of 10,000,000 shares of its common stock, $0.001 par value per share (the “Common Stock”), to be issued and sold to the public on a “best efforts” basis (the “Offered Shares”) through you as the managing dealer (the “Dealer Manager”) and the broker-dealers participating in the offering (the “Selected Dealers”) at an initial offering price of $10.00 per share (subject in certain circumstances to discounts based upon the volume of shares purchased).
